Citation Nr: 0946130	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  06-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating for service-connected 
coronary artery disease (CAD), status-post myocardial 
infarction, in excess of 10 percent disabling.

2.  Entitlement to a compensable initial rating for service-
connected lumbar spine disability.

3.  Entitlement to a compensable initial rating for service-
connected allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1978 to August 1982 and from November 1982 
to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  During the course of the appeal, 
the Veteran moved; original jurisdiction now resides in the 
Boston, Massachusetts RO.

Procedural history

In August 2004, the Veteran filed claims of entitlement to 
service connection for coronary artery disease, lumbar spine 
disability, and allergic rhinitis.  The February 2005 rating 
decision granted service connection for coronary artery 
disease, assigning a 10 percent disability rating; lumbar 
spine disability, assigning a noncompensable disability 
rating; and allergic rhinitis, assigning a noncompensable 
disability rating.  The Veteran disagreed with the assigned 
disability ratings and perfected his appeal by filing a 
timely substantive appeal [VA Form 9] in March 2006.

In October 2009, the Veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  

Representation 

The Board notes that the Veteran was previously represented 
by AMVETS, which revoked their power of attorney in a 
memorandum dated May 6, 2009.  A copy of the memorandum was 
sent to the Veteran.  However, at the October 2009 Board 
hearing, the Veteran indicated that he was unaware AMVETS had 
revoked their power of attorney.  The Veteran further stated 
his desire to proceed with the October 2009 Board hearing, 
despite the absence of representation.  There is no 
indication in the record that the Veteran has since sought or 
obtained other representation.  Accordingly, the Board will 
assume that the Veteran wishes to proceed unrepresented.  In 
any event, while this case is in remand status the Veteran 
has the opportunity to find another representative, if he so 
desires.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Issues not on appeal

At the October 2009 Board hearing, the Veteran raised the 
issues of entitlement to service connection for bilateral 
hearing loss and tinnitus.  See the October 2009 Board 
hearing transcript, pg. 12.  As said issues have not been 
considered by the RO, the Board refers the issues to the 
agency of original jurisdiction for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of issues not yet adjudicated by the RO]; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the course of the appeal, the Veteran's claim of 
entitlement to service connection for residuals of tattoo 
removal was granted in a December 2007 rating decision; a 10 
percent disability rating was assigned.  As evidenced by the 
claims folder, the Veteran has not expressed disagreement 
with any aspect of that rating decision and the issue is, 
therefore, not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  





REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims of entitlement to increased disability 
ratings for service-connected CAD, lumbar spine disability, 
and allergic rhinitis must be remanded for further procedural 
and evidentiary development.  

Reasons for remand

VCAA notice

The Veteran received notice dated September 2004 under the 
VCAA.  However, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has not received appropriate notice under Dingess 
as to his increased initial rating claims.  This must be 
accomplished.

Private treatment records

At the October 2009 Board hearing, the Veteran indicated that 
he continues to receive medical treatment for his service-
connected CAD from a private cardiologist, Dr. M.D.  See the 
October 2009 Board hearing transcript, pgs. 3-4.  Although 
treatment records from Dr. M.D. are contained in the claims 
folder, the most recent of these records is dated from 2006.  
Accordingly, all records from Dr. M.D. relating to the 
Veteran, dated from 2006 to the present, should be obtained 
and associated with the Veteran's claims folder as such 
evidence is potentially relevant to the appeal.

Additionally, in his March 2006 VA Form 9, the Veteran 
indicated that he continues to receive medical treatment from 
his primary care physicians, Capt. M.S. and Capt. A.C., at 
the Hanscom Air Force Base for his service-connected lumbar 
spine and allergic rhinitis disabilities.  A review of the 
record demonstrates that some post-service treatment records 
from the Hanscom Air Force Base have been associated with the 
Veteran's claims folder.  However, these records appear to be 
incomplete.  Accordingly, the Veteran's complete treatment 
records from the Hanscom Air Force Base dated from July 2004 
to present should be obtained and associated with the 
Veteran's claims folder, to include any record of outside 
referrals for medical treatment, if any.

Medical examinations

The Veteran was last afforded VA examinations as to his 
service-connected CAD, lumbar spine disability, and allergic 
rhinitis in April 2007.  The Veteran has since contended that 
the symptomatology associated with these disabilities has 
significantly worsened.  See, e.g., October 2009 Board 
hearing transcript.  

Accordingly, the Board finds that contemporaneous VA medical 
examinations are warranted.  See Littke v. Derwinski, 1 Vet. 
App. 90, 92 (1990) [VA's duty to assist includes the conduct 
of a contemporaneous medical examination, in particular where 
it is contended that a service-connected disability has 
become worse]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Accordingly, the case is REMANDED for the following action:

1.	VBA should send the Veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
service-connected CAD, lumbar spine 
disability, and allergic rhinitis.  VBA 
should take appropriate steps to secure 
treatment records from Dr. M.D. and 
Hanscom Air Force Base as well as any 
medical treatment records identified by 
the Veteran and associate them with the 
VA claims folder.

3.	VBA should schedule the Veteran for an 
examination to determine the severity 
of his coronary artery disease, status-
post myocardial infarction.  The claims 
folder must be made available to, and 
reviewed by the examiner.  All tests 
and studies deemed necessary should be 
accomplished, and all special tests and 
clinical findings should be reported.  
The examination should include findings 
regarding ejection fraction and 
metabolic equivalents (METs), by 
laboratory determination.  If a 
laboratory determination of METs cannot 
be done for medical reasons, the 
examiner should estimate the level of 
activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing and shoveling snow) 
as well as the degree, if any, of 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should also 
indicate whether there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
x-ray.  If there is ventricular 
dysfunction, the ejection fraction 
should be noted.  A report of the 
examination should be associated with 
the Veteran's claims folder.
4.	VBA should arrange for the Veteran to 
be examined for the purpose of 
addressing the current severity of his 
service-connected lumbar spine 
disability.  The Veteran's VA claims 
folder should be reviewed by the 
examiner.  The examination report 
should set forth all objective 
findings, including complete range of 
motion measurements with any motion 
accompanied by pain documented in 
degrees.  The examiner should also 
address the extent of functional 
impairment, if any, including upon 
repetitive testing, due to pain, 
incoordination, weakened movement, and 
excess fatigability on use.  A report 
of the examination should be prepared 
and associated with the Veteran's VA 
claims folder.  

5.	VBA should schedule the Veteran for an 
examination to determine the severity 
of his service-connected allergic 
rhinitis.  The Veteran's VA claims 
folder should be reviewed by the 
examiner.  The examiner should note all 
objective findings, including whether 
there is 50 percent obstruction on both 
sides or complete obstruction on one 
side of the nasal passage and the 
presence or absence of polyps.  

6.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and his representative, 
if any, with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


